   Case: 1:20-cv-01908-DAP Doc #: 79 Filed: 09/30/20 1 of 4. PageID #: 2273




                  IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF OHIO (CLEVELAND)

 A. PHILIP RANDOLPH INSTITUE                             :
 OF OHIO, et. al.,                                       :
                                                         :
          Plaintiffs                                     :    Case No. 1:20-cv-1908
                                                         :
              v.                                         :    Judge Dan Aaron Polster
                                                         :
 FRANK LAROSE, in his official capacity as               :
 Ohio Secretary of State,                                :
                                                         :
         Defendant.                                      :


                   DEFENDANT SECRETARY OF STATE’S NOTICE



       Defendant Secretary of State Frank LaRose provides this notice in accordance with this

Court’s September 25, 2020 Order (ECF Doc. No. 77).            Before the September 23, 2020

preliminary injunction hearing Secretary of State LaRose, through his undersigned counsel, was

in discussions with the Cuyahoga County Prosecutor’s Office regarding non-party Cuyahoga

County Board of Elections’ (“Board”) plan for the return of absentee ballots for the November

2020 election that the Board adopted at its meeting on September 14, 2020. This Court ordered

the Secretary to file a report regarding those efforts by 4 p.m. on September 30, 2020.

       On September 28, 2020, through counsel, Secretary of State LaRose contacted Counsel

for the Board and informed him that the Secretary approved the portion of the Board’s Plan

(“Plan”) that proposes to have Board staff collect absentee ballots in the parking lot adjacent to

the Board, the street address of which is 3100 Chester Avenue (“Chester Avenue Lot”). This
    Case: 1:20-cv-01908-DAP Doc #: 79 Filed: 09/30/20 2 of 4. PageID #: 2274




is in addition to the permanent drop box(es) for the delivery of absentee ballots that will be

available at the Board 24 hours per day, 7 days per week beginning on October 6th. 1 Pursuant

to the Board’s Plan, beginning on October 13, 2020 the Chester Avenue Lot outside the Board

will be staffed for absentee ballot collection for the following hours that the Board is open for

early, in-person absentee voting:

       ▪ Weekdays, October 13 – October 16, 8:00 a.m. – 5:00 p.m.

       ▪ Weekdays, October 19 – October 23, 8:00 a.m. – 6:00 p.m.

       ▪ Saturday, October 24, 8:00 a.m. – 4:00 p.m.

       ▪ Sunday, October 25, 1:00 p.m. – 5:00 p.m.

       ▪ Weekdays, October 26 – October 30, 8:00 a.m. – 7:00 p.m.

       ▪ Saturday, October 31, 8:00 a.m. – 4:00 p.m.

       ▪ Sunday, November 1, 1:00 p.m. – 5:00 p.m.

       In addition, even though early, in-person absentee voting ends at 2:00 pm on Monday,

November 2, the Secretary understands that the Board’s Plan is that the Chester Avenue Lot

will remain staffed for absentee ballot collection on Monday November 2, 2020 and on Election

Day, Tuesday November 3, 2020 from 8:00 a.m. to 7:30 p.m. Counsel for the Board reached

out to the undersigned the following day indicating and acknowledged the Secretary’s position.

The Board’s next regular meeting is scheduled for October 19, 2020. In addition, an emergency

meeting is now set for September 30, 2020 at 3:00 p.m.




1
 Pursuant to Directive 2020-16, the drop box has been available to voters since September 1,
2020, for voters to return completed absentee ballot applications and remains available for that
purpose until the statutory deadline for voters to request an absentee ballot.

                                               2
Case: 1:20-cv-01908-DAP Doc #: 79 Filed: 09/30/20 3 of 4. PageID #: 2275




                                  Respectfully submitted

                                  DAVE YOST
                                  Ohio Attorney General

                                  /s/ Bridget C. Coontz
                                  BRIDGET C. COONTZ (0072919)
                                  CHARLES MILLER (0073844)
                                  Deputy Chief Counsel
                                  Counsel of Record
                                  MICHAEL SLIWINSKI (0076728)
                                  Constitutional Offices Section
                                  30 East Broad Street, 16th Floor
                                  Columbus, Ohio 43215
                                  Tel: (614) 466-2872; Fax: (614) 728-7592
                                  Bridget.coontz@ohioattorneygeneral.gov
                                  Charles.Miller@ohioattorneygeneral.gov
                                  Michael.Sliwinski@ohioattorneygeneral.gov
                                  Counsel for Defendant Ohio Secretary of State
                                  Frank LaRose




                                   3
   Case: 1:20-cv-01908-DAP Doc #: 79 Filed: 09/30/20 4 of 4. PageID #: 2276




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2020, the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                             /s/ Bridget. C. Coontz
                                             Bridget C. Coontz (0072919)
                                             Chief, Constitutional Offices Section




                                              1
